Case 2:18-bk-15559-NB   Doc 222-22 Filed 03/04/21 Entered 03/04/21 16:19:46
                        Desc Exhibit 22 Page 1 of 9




                          EXHIBIT 22
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc201
                              222-22
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                    EnteredEntered
                                                              01/07/21
                                                                   03/04/21
                                                                       16:03:54
                                                                            16:19:46
                                                                                 Desc
                         Main
                          DescDocument
                                Exhibit 22 Page
                                              Page 21 of
                                                      of 98


 1     JEFFREY S. SHINBROT, ESQ. (SBN 155486)
       jeffrey@shinbrotfirm.com
 2
       JEFFREY S. SHINBROT, APLC
 3     15260 Ventura Blvd., Suite 1200
       Sherman Oaks, CA 91403
 4     Telephone: (310) 659-5444
 5     Fax (310) 878-8304
       General Reorganization Counsel to Debtor
 6
                           UNITED STATES BANKRUPTCY COURT
 7                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9     In re                                     Case No. 2:18-bk-15559-NB

10     R44 LENDING GROUP, LLC,                   Chapter 11

11     Chapter 11 Debtor and Debtor-In-          DECLARATION OF GREG A.
       Possession.                               GARBACZ IN SUPPORT OF
12                                               CONFIRMATION OF DEBTOR’S
13                                               FIFTH AMENDED CHAPTER 11 PLAN
                           Chapter 11 Debtor
14                         and Debtor-In-
                           Possession.
15                                                      Confirmation Hearing

16                                                 Date: February 16, 2021
17                                                 Time: 10:00 a.m.
                                                   Place: Courtroom 1545
18                                                        255 East Temple Street
                                                          Los Angeles, CA
19
20             TO THE HONORABLE NEIL W. BASON, UNITED STATES
21    BANKRUPTCY JUDGE, AND TO ALL PARTIES ON THE ANNEXED SERVICE
22    LIST:
23             COMES NOW R44 LENDING GROUP, LLC, the Debtor and Debtor-in-
24    Possession in the above captioned chapter 11 case, and hereby submits the declaration of
25    GREG A. GARBACZ, in support of confirmation of the Debtor’s Fifth Amended Chapter
26    11 Plan.
27    ///
28    ///

                                                              DECLARATION OF GREG A. GARBACZ
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc201
                              222-22
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                    EnteredEntered
                                                              01/07/21
                                                                   03/04/21
                                                                       16:03:54
                                                                            16:19:46
                                                                                 Desc
                         Main
                          DescDocument
                                Exhibit 22 Page
                                              Page 32 of
                                                      of 98


 1
       Dated: January 7, 2021                      JEFFREY S. SHINBROT, APLC
 2                                             By: /s/Jeffrey S.Shinbrot
                                                   Jeffrey S. Shinbrot, Esquire
 3
                                                   Proposed Reorganization Counsel For
 4                                                 Debtor-In-Possession
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2        DECLARATION OF GREG A. GARBACZ
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc201
                              222-22
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                    EnteredEntered
                                                              01/07/21
                                                                   03/04/21
                                                                       16:03:54
                                                                            16:19:46
                                                                                 Desc
                         Main
                          DescDocument
                                Exhibit 22 Page
                                              Page 43 of
                                                      of 98


 1                            DECLARATION OF GREG A. GARBACZ
 2           I, Greg A. Garbacz, declare and state as follows:
 3           1.     I am an attorney at law duly licensed to appear before all courts in the State
 4    of California and am a shareholder with the law firm of Klinedinst PC.
 5           2.     I have personal knowledge of the following facts and, if called upon as
 6    a witness, could competently testify thereto, except as to those matters which are
 7    explicitly set forth as based upon my information and belief and, as to such matters, I
 8    am informed and believe that they are true and correct.
 9           3.     My law firm is a pre-chapter 11 petition, general unsecured creditor of R44
10    LENDING GROUP, LLC. ("R44").
11           4.     We have been counsel to the mobile home park known as Park Granada in
12    multiple lawsuits, which involved the defense of tenant or fair housing claims. All of
13    those claims against the Park were unsuccessful. However, the Park incurred substantial
14    legal expenses defending itself from these various lawsuits filed by the litigious tenants.
15           5.     I have obtained from the Bankruptcy Court's PACER system and reviewed a
16    copy of the Fourth Amended Plan filed by R44. As an unsecured creditor of R44, we
17    support the reorganization plan currently submitted by the debtor and believe it is in the
18    best interest of both the debtor and the creditors, including my firm.
19           6.     Unfortunately, the multiple lawsuits filed by the tenants that my office
20    defended, all of which were unsuccessful, have serious drained the resources of the
21    mobile home park owners, preventing them from continuing to operate the park and
22    requiring that Park Granada be closed in conformity with the Mobile home Residency
23    Law.
24           7.     Laura Lee v. Sprkndoyth LLC, et. al. (Case No. 18573): Tenant Laura Lee
25    sued the Park for alleged interference with the sale of her mobile home. My office
26    represented the Park relative to its defense of this claim in 2006-2007. The claim was
27    settled without any judicial findings.
28
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc201
                              222-22
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                    EnteredEntered
                                                              01/07/21
                                                                   03/04/21
                                                                       16:03:54
                                                                            16:19:46
                                                                                 Desc
                         Main
                          DescDocument
                                Exhibit 22 Page
                                              Page 54 of
                                                      of 98


 1           8.     Rosa Banuelos v. 218 Properties, LLC, L.A. Investment, LLC, et. al. (Case
 2    No. 024502): Rosa Banuelos owned and resided in a mobile home located in Space 21 at
 3    Park Granada Trailer Lodge ("Park Granada"), 218 W. Carson Street. R22, Inc. dba Star
 4    Management was the park manager working on behalf of the owner, 218 Properties LLC.
 5    Rosa sued the Park's manager and owner concerning her unsuccessful 2010 sale of her
 6    coach to a third party, alleging the defendants interfered with her sale. Mrs. Banuelos was
 7    represented by the law firm of Spix and Martin. That claim failed.
 8           9.     Kevin Banuelos v. 218 Properties, LLC, L.A. Investment, LLC, et. al. (Case
 9    No. T021851): Kevin Banuelos, the son of Rosa Banuelos, owned and resided in a
10    mobile home located in Space 23 at Park Granada. Mr. Banuelos sued Gerald Butler and
11    various other entities that owned, managed or individuals involved in eh companies that
12    owned and managed the Park. Mr. Kevin Banuelos was represented by the law firm of
13    Spix and Martin. That claim failed, as the claims were dismissed by summary judgment.
14           10.    Kevin Banuelos v. 218 Properties, LLC, L.A. Investment, LLC, et. al. (Case
15    No. 023725): Kevin Banuelos sued R22, Inc. dba Star Management, the park manager,
16    the owner 218 Properties LLC and various other parties, alleging that the    defendants
17    had interfered with his use and enjoyment of Space 23. Mr. Kevin Banuelos was
18    represented by the law firm of Spix and Martin. That claim failed and the court awarded
19    defendants a judgment of approximately $550,000, but that judgment was uncollectible
20           11.    Kevin Banuelos v. Peter Starflinger (Case No. Y065388): Kevin Banuelos
21    again sued parties who worked for the owners and/or managers of the park for the same
22    spurious claims previously filed by Mr. Banuelos. This claim was an alter ego claim.
23    Judgment was entered against Plaintiff in October 2013.
24           12.    Kevin Banuelos v. 218 Properties, et. al. TC028000: This was another case
25    filed by Mr. Banuelos in Long Beach in 2014. This claim also was dismissed.
26           13.    R44 v. Kevin Banuelos, et. al. (TC028475): I was attorney of record for
27    PlaintiffR44 LENDING GROUP, LLC, in Los Angeles Superior Court Action TC028475.
28    That litigation involved R44's ejectment and trespass claims against Kevin Banuelos for

                                                  2
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc201
                              222-22
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                    EnteredEntered
                                                              01/07/21
                                                                   03/04/21
                                                                       16:03:54
                                                                            16:19:46
                                                                                 Desc
                         Main
                          DescDocument
                                Exhibit 22 Page
                                              Page 65 of
                                                      of 98


 1    unpaid rent and an unpaid judgment in excess of $600,000. Summary judgment was
 2    granted in favor of R44.
 3           14.    In addition to the various lawsuits involving Rosa and Kevin Banuelos, my
 4    law firm has also advised R44 regarding multiple disputes with tenants of the Park, which
 5    disputes were resolved short of litigation. However, each of these        disputes led to
 6    additional legal expenses incurred by the owner(s) and/or manager, which further drained
 7    the resources of the owners and/or managers of the Park to manage and operate the Park
 8    in any sustainable fashion.
 9           15.    In light of this long history of litigation, it is well established that the Park is
10    no longer economically viable as a mobile home park and needs to be transitioned to some
11    other economically sustainable use. For these reasons, my law firm supports the current
12    plan of the debtor to transition the property to an alternate use. For these reasons, my law
13    firm supports the current plan of the debtor to transition the property to an alternate use.
14          I declare under penalty of perjury of the laws of the United States of America that
15    the foregoing is true and correct and that this Declaration was executed in Irvine,
16    California on January 4, 2021.
17
                                          _________________________________________
18
                                          GREG A. GARBACZ
19

20

21
22

23

24

25
26

27

28

                                                     3
        Case
         Case2:18-bk-15559-NB
               2:18-bk-15559-NB Doc
                                 Doc201
                                      222-22
                                          Filed Filed
                                                01/07/21
                                                      03/04/21
                                                            EnteredEntered
                                                                      01/07/21
                                                                           03/04/21
                                                                               16:03:54
                                                                                    16:19:46
                                                                                         Desc
                                 Main
                                  DescDocument
                                        Exhibit 22 Page
                                                      Page 76 of
                                                              of 98



                                              PROOF OF SERVICE OF DOCUMENT

I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address
is:
                                         15260 Ventura Blvd., Suite 1200
                                            Sherman Oaks, CA 91403

A true and correct copy of the foregoing document entitled (specify):DECLARATION OF GREG A.
GARBACZ IN SUPPORT OF CONFIRMATION OF DEBTOR’S FIFTH AMENDED CHAPTER 11
PLAN will be served or was served (a) on the judge in chambers in the form and manner required by
LBR 5005-2(d); and (b) in the manner stated below:

X 1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to
controlling General Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink
to the document. On (date) 1/7/2021, I checked the CM/ECF docket for this bankruptcy case or adversary
proceeding and determined that the following persons are on the Electronic Mail Notice List to receive NEF
transmission at the email addresses stated below:
    •   Robert P Goe kmurphy@goeforlaw.com,
        rgoe@goeforlaw.com;goeforecf@gmail.com
    •   Dare Law dare.law@usdoj.gov
    •   Byron Z Moldo bmoldo@ecjlaw.com, amatsuoka@ecjlaw.com
    •   Lane M Nussbaum lnussbaum@nussbaumapc.com, info@nussbaumapc.com
    •   Jeffrey S Shinbrot jeffrey@shinbrotfirm.com, sandra@shinbrotfirm.com
    •   United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov
    •
 X 2. SERVED BY UNITED STATES MAIL: On (date) 1/7/2021, I served the following persons and/or
entities at the last known addresses in this bankruptcy case or adversary proceeding by placing a true and
correct copy thereof in a sealed envelope in the United States mail, first class, postage prepaid, and addressed as
follows. Listing the judge here constitutes a declaration that mailing to the judge will be completed no later than
24 hours after the document is filed.
                                                                                       Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR
EMAIL (state method for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on
(date) 1/7/2021, I served the following persons and/or entities by personal delivery, overnight mail service, or
(for those who consented in writing to such service method), by facsimile transmission and/or email as follows.
Listing the judge here constitutes a declaration that personal delivery on, or overnight mail to, the judge will be
completed no later than 24 hours after the document is filed.


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.
 1/7/2021                Sandra Rodriguez                               /s/Sandra Rodriguez
 Date                   Printed Name                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc201
                              222-22
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                    EnteredEntered
                                                              01/07/21
                                                                   03/04/21
                                                                       16:03:54
                                                                            16:19:46
                                                                                 Desc
                         Main
                          DescDocument
                                Exhibit 22 Page
                                              Page 87 of
                                                      of 98


Debtor-In-Possession
Leo Starflinger, Managing Member
R44 Lending Group LLC
1439 Marelina Avenue
Torrance, CA 90745

SECURED CREDITORS
Annette Garner
621 W. Rosecrans Avenue
Gardena, CA 90248

Diane Offler Valine Family Trust
29902 Avenida Refinida
Rancho Palos Verdes, CA 90275

Peter Starflinger
621 W. Rosecrans
Gardena, CA 90248

Southwest Finance, LLC
PO Box 954
Torrance, CA 90508

TOP 20 CREDITORS
Alfred Wolford
218 W. Carson Street
Space # 14
Carson, CA 90745

Christina Vegas
218 W. Carson Street
Space # 2
Carson, CA 90745

Dorlores Andrew,
Doe 1 Occupant
218 W. Carson Street, Space # 14
Carson, CA 90745

Dolores Andrews
218 W. Carson Street
Space # 21
Carson, CA 90745
Case
 Case2:18-bk-15559-NB
       2:18-bk-15559-NB Doc
                         Doc201
                              222-22
                                  Filed Filed
                                        01/07/21
                                              03/04/21
                                                    EnteredEntered
                                                              01/07/21
                                                                   03/04/21
                                                                       16:03:54
                                                                            16:19:46
                                                                                 Desc
                         Main
                          DescDocument
                                Exhibit 22 Page
                                              Page 98 of
                                                      of 98


Dowdell Law Offices, APC
284 North Glassell Street
Orange, CA 92866-1409

Efren & Maria Casteneda
218 W. Carson Street
Space 6
Carson, CA 90745

Jean Romersheuser
218 W. Carson Street
Space # 24
Carson, CA 90745

Jose Sanchez
218 W. Carson Street
Space # 9
Carson, CA 90745

Josefa Olmos
218 W. Carson Street
Space # 1
Carson, CA 90745

Juan Chagolian
218 W. Carson Street
Space # 16
Carson, CA 90745

Juanita Alano
218 W. Carson Street
Space # 22
Carson, CA 90745

Klinedinst PC
501 West Broadway, Suite 600
San Diego, CA 92101

Marivic Copeland
218 W. Carson Street
Space # 15
Carson, CA 90745

Rosa Amalia Montoya
218 W. Carson Street Space # 16
Carson, CA 90745
